
	
		II
		111th CONGRESS
		1st Session
		S. 2411
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on reaction
		  products of phosphorous trichloride with 1,1′-biphenyl and
		  2,4-bis(1,1-dimethylethyl)phenol.
	
	
		1.Reaction products of
			 phosphorous trichloride with 1,1′-biphenyl and
			 2,4-bis(1,1-dimethylethyl)phenol
			(a)In
			 generalHeading 9902.04.07 of
			 the Harmonized Tariff Schedule of the United States (relating to reaction
			 products of phosphorous trichloride with 1,1′-biphenyl and
			 2,4-bis(1,1-dimethylethyl)phenol) is amended by striking the date in the
			 effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the the enactment of
			 this Act.
			
